           Case 1:19-cv-03216-RMP                   ECF No. 73        filed 02/24/21       PageID.8138 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                          FILED IN THE
                                                                                                           U.S. DISTRICT COURT
                                                                  for the_                           EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                        JAMES BERG,
                                                                                                      Feb 24, 2021
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:19-CV-3216-RMP
                                                                     )
       CR BARD, INCORPORATED; and BARD
     PERIPHERAL VASCULAR INCORPORATED,                               )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants’ Motion for Partial Summary Judgment, ECF No. 48, is GRANTED. Judgment is entered in Defendants’
’
              favor regarding Plaintiff’s claims alleging manufacturing defect; breach of warranty; negligent misrepresentation;
              fraudulent misrepresentation; fraudulent concealment; negligence per se, negligent manufacture, negligent failure to
              warn, and punitive damages.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge              Rosanna Malouf Peterson                                   on a motion for partial summary judgment.




Date: 2/24/2021                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                          (By) Deputy Clerk
